ease 4:49-¢F-68893-LAK Beeument 72 Filed 10/20/20 Page 1 of 2

U.S. Department of Justice

MEMO ENDOR ED United States Attorney
Southern District of New York

  

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

October 27, 2020

BY ECF AND ELECTRONIC MAIL

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: — United States v. Donald Laguardia
19 Cr. 893 (LAK)

Dear Judge Kaplan:

The Government writes to respectfully request an accommodation at the upcoming trial in
the above-referenced case for AUSA Kobre, one of the AUSAs assigned to this case, who uses a
wheelchair. As the court is aware, one of the modifications made to the courtroom because of
COVID-19 is the placement of a three-sided plexiglass barrier above the lectern, and related
modifications, which allow counsel to remove their masks while delivering jury addresses and
examining witnesses. Due to the non-adjustable height of the lectern, however, it is inaccessible
to a wheelchair user.

At Your Honor’s Deputy Clerk’s suggestion, AUSA Kobre contacted the District
Executive’s Office to request an accommodation that would allow him to deliver his jury addresses
from behind a clear barrier of some sort. Such an accommodation would enable AUSA Kobre,
like counsel standing at the lectern, to deliver his jury addresses without wearing a mask, which
makes it difficult to be heard clearly and to convey meaning through facial expressions. This
afternoon, we learned that the District Executive was considering the possibility of relocating the
trial to a courtroom within the 40 Foley Square courthouse in order to provide the requested
accommodation, rather than Courtroom 23B at 500 Pearl Street, which the Government
understands had already been reserved for this trial.

The Government respectfully requests that the trial not be moved to 40 Foley Square, but
rather be held, as planned, in Courtroom 23B at 500 Pearl Street. Aside from the substantial
inconvenience to the Court if the trial were held at 40 Foley Square, the latter courthouse also
poses a whole different set of accessibility issues, including a very narrow space in the well of the
courtroom and tables that are too low for a wheelchair to fit under. Accordingly, the Government
respectfully requests, as a first preference, an accommodation in Courtroom 23B at 500 Pearl
Street that would allow AUSA Kobre to deliver his jury addresses without a mask. If such an
accommodation is not possible, the Government respectfully requests permission for AUSA Kobre
to deliver his jury addresses wearing a mask facing the jury from the seat at counsel’s table closest

 
Gase 4:49-6F-80893-LAK BDeeument 79 Filed 10/29/20 Page 2 of 2

October 27, 2020
Page 2

to the jury box and at a distance at least six feet from the jury box. In either event, the Government
requests that AUSA Kobre be permitted to examine witnesses, as he has in the past, from counsel’ s
table and, of course, wearmg a mask. !

The Government regrets the need to involve the Court in this matter and respectfully
requests that the Court so-order this letter directing that the appropriate court personnel proceed
accordingly. The Government has discussed the foregoing with defense counsel, which does not
object to the requested relief.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: /s/
Elisha Kobre/Max Nicholas
Assistant United States Attorney
(212) 637-2599/1565

 

The application is granted to the extent, and only to the extent, that (1) the trial will take place in the
Moynihan Building (in courtroom 23B unless otherwise ordered), (2) AUSA Kobre may deliver his
jury addresses facing the jury and question witnesses, in each case from a seat at the counsel table
at a distance of at least six feet from any point in the jury box, and (3) AUSA Kobre shall wear a
mask at all times.

SO ORDERED.

Dated: October 29, 2020 (, WZ

Lewis A. plan
United States District Judge

 

'The Government is less concerned with the issues posed by a mask for the examination of
witness, where the focus is on the witness and which involves breaks while the witness is
answering than with jury addresses, which provide an opportunity for counsel to connect and
establish credibility with the jury.

 
